EXHIBIT 10.1
SEPARATION AGREEMENT AND MUTUAL RELEASE
This Separation Agreement and Mutual Release (“Agreement”) is entered into by
Toreador Resources Corporation (“Toreador” or the “Company”) and Michael J.
FitzGerald (“Employee”) as of June 27, 2008. Toreador and Employee are referred
to as the “Parties.” This Agreement cancels and supersedes all prior agreements
relating to Employee’s employment with the Company except as provided in this
Agreement.
     WHEREAS, Employee is employed as the Executive Vice President, Exploration
and Production, pursuant to an Employment Agreement dated March 12, 2008 (the
“Employment Agreement”) under which the Parties agreed to certain terms and
conditions of Employee’s employment with Toreador;
     WHEREAS, Employee and Toreador mutually desire to amicably conclude their
employment relationship;
     WHEREAS, Employee agrees to resign from his employment with Toreador and
all other positions, if any, held by Employee in Toreador or any of its
subsidiaries or affiliates effective as of June 27, 2008 (the “Separation
Date”); and
     WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them prior to the Effective Date of this
Agreement, including, but not limited to those concerning Employee’s hiring,
employment and resignation from Toreador, and all disputes over benefits and
compensation connected with such employment, and specifically, but not limited
to, any disputes arising from the terms of Employee’s employment as set forth in
the Employment Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
     1. End of Employee’s Employment. The Parties agree that Employee’s
employment with the Company ended on the Separation Date. Employee will execute
a resignation letter, in a form set forth as Exhibit A attached, and provide any
other documents, if necessary, to effect his resignation from all positions with
the Company. Employee agrees that this Agreement fully supersedes any and all
prior agreements, which terminate upon the Separation Date. The parties
acknowledge and agree that Employee would not be otherwise entitled to any
severance payments following his Separation Date under the Employment Agreement
or any other plan, program, or arrangement of the Company.
     2. Certain Payments and Benefits.

  (a)   Accrued Obligations. Toreador shall pay Employee in a lump sum for all
unpaid salary and any accrued but unused vacation through the Separation Date
(“Accrued Obligations”). Except as stated in this Agreement or as required by
law, all other compensation and benefits which relate to Employee’s employment
with Toreador, including any benefits set forth in any policy or program, shall
cease as of the Separation Date.

- Page 1 of 11 -



--------------------------------------------------------------------------------



 



  (b)   Separation Payment. Subject to Employee’s consent to and fulfillment of
Employee’s obligations in this Agreement, and provided that Employee does not
revoke this Agreement under Paragraph 17, the Company will pay to Employee
severance pay equal to twelve (12) months of Employee’s base salary in the
amount of $23,333.33 per month (“Separation Payment”), payable on the first day
of the month following the expiration of the 30-day period immediately following
the Effective Date), minus all required withholdings. The Separation Payment
will not be treated as compensation under the Company’s 401(k) Plan or any other
retirement plan. Employee recognizes and agrees that he is not otherwise
entitled to the Separation Payment, and will receive the Separation Payment only
as a condition of signing this Agreement. Any payment, including the Separation
Payment, made in accordance with this Agreement Paragraph 2 shall be treated as
a separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) to the extent Section 409A of the Code applies to
such payments.     (c)   Benefits. Pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), if Employee is eligible for
and elects COBRA continuation coverage under the Company’s medical plan, the
Company shall pay the same portion of Employee’s individual premiums for such
coverage as the portion of said premiums that the Company paid for Employee
immediately prior to the Separation Date, until the earlier of: (i) the date
that is 12-months following the Separation Date; (ii) the date that Employee
obtains full-time employment with another entity, dies, or breaches the
Agreement; or (iii) the date Employee’s coverage under the Company’s medical
plan terminates for any reason. Thereafter, if Employee is eligible and wishes
to continue his continuation coverage and the maximum applicable continuation
coverage period has not expired, Employee may continue such coverage, provided
however, Employee shall be solely responsible for payment of the entire premium
for such coverage. To the extent the benefits provided under this Paragraph 2(c)
are otherwise taxable to Employee, such benefits, for purposes of Section 409A
of the Code (and the regulations and other guidance issued thereunder)
(“Section 409A”) shall be provided as separate monthly in-kind payments of those
benefits, and to the extent those benefits are subject to and not otherwise
excepted from Section 409A, the provision of the in-kind benefits during one
calendar year shall not affect the in-kind benefits to be provided in any other
calendar year. Benefits provided under this Paragraph 2 to Employee or to his
spouse or dependents shall be modified to the extent benefits under an
applicable plan are modified for active employees of the Company.     (d)  
Restricted Stock Awards. Employee and the Company acknowledge that Employee
currently holds certain awards of restricted stock granted under Toreador
Resources Corporation 2005 Long-Term Incentive Plan (the “Plan”), pursuant to
the Employee Restricted Stock Awards granted on January 24, 2008, January 25,
2007, May 30, 2006, January 26, 2006, and November 7, 2005 (the “Restricted
Stock Awards”). As of the Separation Date, (i) all of the unvested shares (4,000
shares) subject to the Employee Restricted Stock Award granted on

- Page 2 of 11 -



--------------------------------------------------------------------------------



 



      January 24, 2008 and (ii) 1,000 of the unvested shares subject to the
Employee Restricted Stock Award granted on January 25, 2007 shall be immediately
vested; provided, however, that the Company shall continue to hold such shares
until the Effective Date, at which time, unless such shares have been forfeited
in accordance with the provisions of this Paragraph 2(d), the Company shall
transfer such vested shares to Employee. Except as otherwise expressly provided
in this Paragraph 2(d), all equity awards previously granted under the Plan by
the Company to Employee and outstanding as of the Separation Date, including
without limitation, any grants of restricted stock described in this
Paragraph 2(d), shall continue to be governed by the terms and conditions of the
applicable award agreements and the Plan, including, without limitation, any
provisions providing for forfeiture of such awards upon Employee’s termination
of employment with the Company. Notwithstanding anything to the contrary
contained herein, in the event Employee does not consent to and fulfill his
obligations under this Agreement during the Separation Period, any Restricted
Stock Awards that vested in accordance with this Paragraph 2(d) shall be
immediately forfeited and of no further force or effect.     (e)   Waiver of
Additional Compensation or Benefits. Other than the compensation and payments
provided for in this Agreement, Employee shall not be entitled to any additional
compensation, nor shall Employee be entitled to any benefits, payments or grants
under any benefit plan, severance plan or bonus or incentive program established
by Toreador or any of Toreador’s affiliates. Employee agrees that the release in
Paragraph 3 covers any claims he might have regarding his compensation, bonuses,
stock options or grants and any other benefits Employee may or may not have
received during the course of his relationship with Toreador.

     3. Mutual Release and Waiver.

  (a)   By Employee. In consideration of the payments and other consideration
provided for in this Agreement, that being good and valuable consideration, the
receipt, adequacy and sufficiency of which are acknowledged by Employee,
Employee, on his own behalf and on behalf of his agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Employee Releasing Parties”) hereby fully releases, remises,
acquits and forever discharges the Company and all of its affiliates, and each
of their respective past, present and future officers, directors, shareholders,
equity holders, members, partners, agents, employees, consultants, independent
contractors, attorneys, advisers, successors and assigns (collectively, the
“Company Released Parties”), jointly and severally, from any and all claims,
rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or

- Page 3 of 11 -



--------------------------------------------------------------------------------



 



      compensatory, punitive or any other kind of damages, which any of the
Employee Releasing Parties ever have had in the past or presently have against
the Company Released Parties, and each of them, arising from or relating to
Employee’s employment with the Company or its affiliates or the termination of
that employment relationship or any circumstances related thereto, or any other
matter, cause or thing whatsoever, including without limitation all claims
arising under or relating to employment, employment contracts (including the
Employment Agreement, any agreement to grant equity awards, or any change in
control agreement), employee benefits or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts
of 1866 and/or 1871, the Sarbanes-Oxley Act of 2002, the Texas Commission on
Human Rights Act, the Texas Payday Law, the Texas Labor Code or any other
applicable federal, state or local employment discrimination statute, law or
ordinance, including, without limitation, any workers’ compensation or
disability claims under any such laws, claims for wrongful discharge, breach of
express or implied contract or implied covenant of good faith and fair dealing,
and any other claims arising under state or federal law, as well as any
expenses, costs or attorneys’ fees. Except as required by law, Employee agrees
that he will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or claim before any court, agency or tribunal
against Toreador arising from, concerned with, or otherwise relating to, in
whole or in part, Employee’s employment or separation from employment with
Toreador or any of the matters discharged and released in this Agreement. By
executing this Agreement, Employee hereby waives the right to recover in any
proceeding he may bring before the Equal Employment Opportunity Commission (the
“EEOC”) or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission (or any other agency) on Employee’s
behalf. This release shall not apply to any of the Company’s obligations under
this Agreement, or any vested 401(k), retirement plan, or any tax qualified
pension plan of the Company or its affiliates, COBRA continuation coverage
benefits or any employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended. Employee acknowledges that certain of the
payments and benefits provided for in Paragraph 2 of this Agreement constitute
good and valuable consideration for the release contained in this
Paragraph 3(a).       (b)   By the Company. In consideration of the mutual
promises contained in this Agreement, the Company, on behalf of itself and all
of its subsidiaries, assigns and affiliates, and their present employees,
officers, directors, successors and assigns, irrevocably and unconditionally
releases, waives, and forever discharges, Employee and his heirs, executors,
successors and assigns (the “Employee

- Page 4 of 11 -



--------------------------------------------------------------------------------



 



      Released Parties”), from any and all claims, demands, actions, causes of
action, rights, debts, obligations, losses, suits, controversies, setoffs,
affirmative defenses, counterclaims, third party actions, damages, penalties,
attorneys fees, costs, fees, and all liabilities and indemnities whatsoever,
whether known or unknown, suspected or unsuspected, accrued or unaccrued, fixed
or contingent, which the Company has, had, or may have against the Employee
Released Parties relating to or arising out of his employment or separation from
employment of the Company up to and including the date of this Agreement’s
execution, except that this release does not include any act or omission taken
by Employee while employed by the Company which was (i) criminal, or
(ii) fraudulent. This Agreement includes, without limitation, claims at law or
equity or sounding in contract (express or implied) or tort, claims arising
under any federal, state or local laws; or any other statutory or common law
claims related to Employee’s employment or termination of employment of the
Company up to and including the date of this Agreement’s execution.

     4. No Admission Of Liability. This Agreement shall not in any way be
construed as an admission by Toreador of any acts of wrongdoing or violation of
any statute, law, or legal right. Rather, Toreador specifically denies and
disclaims that it has any liability to Employee, but is willing to pay the sum
described above at this time to definitively resolve once and forever this
matter and to avoid the costs, expense, and delay of litigation.
     5. Mutual Non-Disclosure And Confidentiality. Employee and Toreador’s
officers and members of the Board of Directors agree to keep the facts of this
Agreement and its terms completely confidential. Notwithstanding the foregoing,
the Employee and Toreador agree that (a) Toreador may disclose such information
as it deems necessary to those with a need to know and its professional
representatives, including but not limited to, accountants, bankers, attorneys
and auditors or as they may reasonably need to disclose by law, rule,
regulation, or the regulations of any applicable stock exchange or court order;
and (b) Employee may disclose such information to his attorneys, financial
advisors and spouse, or pursuant to a court order or a duly issued subpoena by a
court of law or governmental entity that has jurisdiction or power to compel
such disclosures, or in connection with a lawful investigation or inquiry by a
government entity. Employee shall furnish Toreador with a copy of the court
order or subpoena requiring that such information be disclosed (with any
inapplicable portions redacted) at least ten (10) days (or such lesser period as
is practicable given the terms of any such order or subpoena) in advance of any
such disclosure. Employee covenants and agrees to deliver the minimum amount of
information Employee believes reasonable necessary to fully comply with any such
court order or subpoena, or as otherwise required by law. Without limiting
Toreador’s right to pursue any other legal or equitable remedies available to
it, Employee recognizes and agrees that any breach by Employee of this
Paragraph 5 will result in immediate and irreparable harm to Toreador for which
damages cannot readily be calculated and for which damages are an inadequate
remedy. Accordingly, Employee agrees that Toreador shall be entitled to
injunctive relief to prevent any such actual or threatened breach by Employee.
If it is necessary for Toreador to employ the services of an attorney to enforce
these commitments and prevails on such claim(s), Employee shall be required to
reimburse Toreador for such expense, including its reasonable attorneys’ fees
incurred in any action for injunctive relief or damages hereunder.

- Page 5 of 11 -



--------------------------------------------------------------------------------



 



     6. Mutual Non-Disparagement. Employee and Toreador agree that neither
Employee or his family members nor Toreador’s Board of Directors, president,
chief accounting officer, chief financial officer, controller, any other officer
or employee of the Company shall publicly disclose, directly or indirectly,
publish, or otherwise communicate to any third party in any malicious,
disparaging, defamatory, or derogatory manner any information concerning the
other Party to this Agreement. In response to any inquiry, including those from
prospective employers of Employee, or in press releases, Toreador shall disclose
only the Employee’s dates of employment and positions held and shall disclose no
other information.
     7. Cooperation. As a further material inducement to Toreador to make the
Separation Payment described herein and for Employee to accept same, Employee
hereby agrees to provide his full cooperation, at the request of Toreador, with
any of the Company Released Parties in any and all such investigations or other
legal, equitable or business matters or proceedings which involve any matters
for which Employee worked on or had responsibility during his employment with
Toreador. Employee also agrees to be reasonably available to Toreador or its
representatives to provide general advice or assistance as requested by
Toreador. This includes but is not limited to testifying (and preparing to
testify) as a witness in any proceeding or otherwise providing information or
reasonable assistance to Toreador in connection with any investigation, claim or
suit, and cooperating with Toreador regarding any investigation, litigation,
claims or other disputed items involving Toreador that relate to matters within
the knowledge or responsibility of Employee. Specifically, Employee agrees
(i) to meet with Toreador’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide Toreador with immediate
notice of contact or subpoena by any non-governmental adverse party, and (iv) to
not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Employee acknowledges and
understands that his obligations of cooperation under this Paragraph 7 are not
limited in time and may include, but shall not be limited to, the need for or
availability for testimony. Other than the consideration identified in
Paragraph 2, Employee shall receive compensation of $500.00 per day for time
spent assisting Toreador pursuant to this Paragraph 7.
     8. No Employment with Toreador. Employee waives all rights to employment,
reemployment or reinstatement (collectively “employment”) with Toreador.
Employee agrees that he will not work for Toreador or apply for employment with
Toreador in any capacity. Employee recognizes that working for Toreador, or any
attempt to apply for employment with Toreador, would be a breach of this
Agreement and that Toreador may disregard any application by Employee.
     9. Return of Property.

  (a)   Employee’s Obligations. Within 7 days of the Separation Date, Employee
shall, to the extent not previously returned or delivered: (a) return all
equipment, records, files, programs or other materials and property in his
possession which belongs to Toreador or any one or more of its affiliates,
including, without limitation, all, computer access codes, Blackberries, credit
cards, keys and access cards; and (b) deliver all original and copies of notes,
materials, records, plans,

- Page 6 of 11 -



--------------------------------------------------------------------------------



 



      technical data or other documents, files or programs (whether stored in
paper form, computer form, digital form, electronically or otherwise) that
relate or refer to (1) Toreador or any one or more of its affiliates, or
(2) Toreador or any one or more of Toreador’s affiliates’ financial statements,
business contacts, and sales. By signing this Agreement, Employee represents and
warrants that he has not retained and has or will timely return and deliver all
the items described or referenced in subsections (a) or (b) above; and, that
should he later discover additional items described or referenced in subsections
(a) or (b) above, he will promptly notify Toreador and return/deliver such items
to Toreador.       (b)   Toreador’s obligations. Toreador shall promptly return
to Employee all personal property, as well as files, literature and technical
information that is owned by the Employee, If such information has been used by
Company it may make and retain a copy of such information. Within five (5) days
of the date hereof Employee and Company shall make an appointment to retrieve
such information.

     10. Breach of Agreement. In the event either party fails to materially
fulfill any of his or its obligations in this Agreement, or either party or
anyone acting on their behalf brings suit against the other party seeking to
enforce or declare any term of this Agreement void or unenforceable and if one
or more material terms of this Agreement are ruled by a court or arbitrator to
be enforceable, void or unenforceable or subject to reduction or modification,
then the prevailing party shall be entitled to (a) enforce the terms of the
ruling, (b) recover damages to which they may be found entitled, (c) recover
attorneys’ fees, expenses and costs it incurs in such action, and/or (d) recover
any and all other damages to which the prevailing party may be entitled at law
or in equity as a result of a breach of this Agreement. In the event that
Employee breaches this Agreement, Toreador shall be entitled to terminate any
unpaid Separation Payments.
     11. No Assignment Of Claims/No Bankruptcy. Employee represents that he has
not transferred or assigned, to any person or entity, any claim involving
Toreador, or any portion thereof or interest therein. Toreador represents that
is has not filed, has not planned or discussed, filed or has not made
preparation to file for bankruptcy protection that would in any way impair or
affect its obligations in this Agreement.
     12. Binding Effect Of Agreement. This Agreement shall be binding upon
Toreador and its successors, representatives and assigns and upon Employee and
his heirs, spouse, representatives, successors and assigns.
     13. Controlling Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas. Toreador and
Employee agree that the language on this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.
     14. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

- Page 7 of 11 -



--------------------------------------------------------------------------------



 



     15. Entire Agreement. This Agreement sets forth the entire agreement
between the parties, and fully supersedes any and all prior agreements,
understandings, or representations between the parties pertaining to Employee’s
employment with Toreador, the subject matter of this Agreement or any other term
or condition of the relationship between Toreador and Employee including the
Employment Agreement. Employee represents and acknowledges that in executing
this Agreement, he does not rely, and has not relied, upon any representation(s)
by Toreador or its agents except as expressly contained in this Agreement.
     16. Knowing and Voluntary Waiver. Employee, by his free and voluntary act
of signing below, (i) acknowledges that he has been given a period of twenty-one
(21) days to consider whether to agree to the terms contained herein,
(ii) acknowledges that he has been advised to consult with an attorney prior to
executing this Agreement, (iii) acknowledges that he understands that this
Agreement specifically releases and waives all rights and claims he may have
under the ADEA prior to the date on which he signs this Agreement, and
(iv) agrees to all of the terms of this Agreement and intends to be legally
bound thereby. Furthermore, Employee acknowledges that the payments and benefits
provided for in Paragraph 2 of this Agreement will be delayed until this
Agreement becomes effective, enforceable and irrevocable. The parties hereto
acknowledge and agree that each party has reviewed and negotiated the terms and
provisions of this Agreement and has contributed to its preparation (with advice
of counsel). Accordingly, the rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor of or against either
party, regardless of which party generally was responsible for the preparation
of this Agreement.
     17. Effective Date. This Agreement will become effective, enforceable and
irrevocable on the eighth day after the date on which it is executed by Employee
(the “Effective Date”). During the seven-day period prior to the Effective Date,
Employee may revoke his agreement to accept the terms hereof by indicating in
writing to the Company his intention to revoke. If Employee exercises his right
to revoke hereunder, he shall forfeit his right to receive any of the payments,
restricted stock or benefits provided for herein, and to the extent such
payments or benefits have already been made, Employee agrees that he will
immediately reimburse the Company for the amounts of such payments and benefits.
[Remainder of Page Intentionally Left Blank]

- Page 8 of 11 -



--------------------------------------------------------------------------------



 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.
AGREED TO BY:

     
/s/ Michael J. FitzGerald
  June 27, 2008
Michael J. FitzGerald
  Date
 
   
STATE OF TEXAS
   
 
   
COUNTY OF Dallas
   

     Before me, a Notary Public, on this day personally appeared Michael J.
FitzGerald, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledges to me that he has executed this Agreement
on behalf of himself and his heirs, for the purposes and consideration therein
expressed.
     Given under my hand and seal of office this 27th day of June, 2008.

               
/s/ Emily Swift Crews
Notary Public in and for the State of Texas

(PERSONALIZED SEAL)

- Page 9 of 11 -



--------------------------------------------------------------------------------



 



TOREADOR RESOURCES CORPORATION

         
 
       
By:
  /s/ Nigel Lovett    
 
       
Title:
  President and Chief Executive Officer    
 
       
Date:
  6/30/08    
 
       

STATE OF TEXAS
COUNTY OF Dallas
     Before me, a Notary Public, on this day personally appeared Nigel Lovett,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of
Toreador Resources Corporation, and that s/he has executed the same on behalf of
said corporation for the purposes and consideration therein expressed, and in
the capacity therein stated.
     Given under my hand and seal of office this 30th day of June, 2008.

               
/s/ Shirley Z. Anderson
Notary Public in and for the State of Texas

(PERSONALIZED SEAL)

- Page 10 of 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A
June      , 2008
Nigel Lovett
Toreador Resources Corporation
13760 Noel Road, Suite 1100
Dallas, Texas 75240
Dear Nigel:
I hereby resign my employment and all of my officer positions with Toreador
Resources Corporation and all of its affiliates effective immediately.
Sincerely,
Michael J. Fitzgerald

- Page 11 of 11 -